PER CURIAM.
We rendered our opinion and decree herein on December 12, 1949, 43 So.2d 271. The appeal was taken from a judgment of the First City Court of New Orleans.
On December 23, 1949, plaintiff-appellee applied for a rehearing.
The application comes too late, as our judgment became final and executory on the sixth calendar day after rendition, and it was only during the interval that the parties in interest had the right to apply for a rehearing. See Act No. 16 of 1910, Dart’s Gen.Stat. 1450. ^
We have no right, then, to consider the application.
Application for rehearing not considered.